IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MARK D. FRANKLIN,                       §
                                         §   No. 464, 2019
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 0108020942 (K)
 STATE OF DELAWARE,                      §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: January 6, 2020
                          Decided:   February 20, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, it appears to the Court that:

      (1)    The appellant, Mark D. Franklin, filed this appeal from the Superior

Court’s denial of a motion for correction of illegal sentence. The State has moved

to affirm the judgment on the ground that it is manifest on the face of Franklin’s

opening brief that his appeal is without merit. We agree and affirm.

      (2)    In 2004, Franklin pleaded guilty to three counts of third-degree rape.

After a presentence investigation, the Superior Court sentenced Franklin to a total of

thirty years of imprisonment, suspended after fifteen years for Level III probation.
Because Franklin’s two victims were young children, the Superior Court sentence

also ordered Franklin to have no contact with children under the age of eighteen. He

was found in violation of probation (“VOP”) multiple times between 2015 and 2017;

his violations included having had contact with minors.1

      (3)    In October 29, 2018, the Superior Court again found Franklin in

violation of probation. The court sentenced him to five years of imprisonment for

one of the underlying charges, suspended after successful completion of the

Transitions Sex Offender Program for two years of Level III probation, and for the

other two underlying charges, the court sentenced him to five years of imprisonment,

suspended for two years of Level III probation. Franklin did not file a direct appeal

from the October 2018 VOP.

      (4)    In October 2019, Franklin filed a motion for correction of illegal

sentence under Superior Court Criminal Rule 35(a). He argued that (i) the October

2018 VOP sentence is illegal because it exceeds the Delaware Sentencing

Accountability Commission (“SENTAC”) sentencing recommendation as set forth

in the 2018 Superior Court Sentencing Benchbook and (ii) he received ineffective

assistance of counsel at his VOP hearing. The Superior Court denied the motion,

and Franklin has appealed.



1
 See Franklin v. State, 2017 WL 2705747 (Del. June 22, 2017) (stating circumstances of VOPs
between April 2015 and January 2017).
                                            2
       (5)    We review the denial of a motion for correction of sentence for abuse

of discretion.2 To the extent that the claim involves a question of law, we review the

issue de novo.3 The narrow function of Rule 35 is to permit correction of an illegal

sentence, not to reexamine errors occurring at the trial or other proceedings before

the imposition of sentence.4 A sentence is illegal if it exceeds statutory limits,

violates double jeopardy, is ambiguous with respect to the time and manner in which

it is to be served, is internally contradictory, omits a term required to be imposed by

statute, is uncertain as to its substance, or is a sentence that the judgment of

conviction did not authorize.5

       (6)    The Superior Court did not err in denying Franklin’s motion for

correction of sentence. Even assuming that Franklin’s VOP sentence exceeds the

SENTAC guidelines, the “SENTAC guidelines are not binding upon the Superior

Court,” and a sentence that exceeds the guidelines is not illegal if it is within the

maximum sentence that is authorized by statute.6 Franklin does not contend that his

sentence exceeded the statutory maximum.               Franklin’s claim that he received

ineffective assistance of counsel at his VOP hearing also is not cognizable within



2
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
3
  Id.
4
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
5
  Id.
6
  Wynn v. State, 23 A.3d 145, 150-51 (Del. 2011). See also, e.g., Miller v. State, 2019 WL
1768932, at *2-3 (Del. Apr. 18, 2019) (rejecting a challenge to a VOP sentence that exceeded the
SENTAC guidelines).
                                               3
the limited scope of a motion under Rule 35(a).7 Similarly, to the extent that Franklin

asserts a conflict of interest with his counsel that is distinct from his ineffective

assistance of counsel claim, that argument does not demonstrate that the Superior

Court imposed an illegal sentence.

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                             Justice




7
  See Tatem v. State, 787 A.2d 80, 81-82 (Del. 2001) (“Tatem does not contend that his sentence
was outside the statutory authorization, constituted double jeopardy, or was ambiguous or
contradictory. The only claim asserted in his Rule 35(a) motion involves alleged ineffective
assistance of counsel relating to his kidnapping conviction and sentence. Because that claim would
require an examination of the proceedings leading up to the imposition of the sentence, no relief
is available to Tatem under Rule 35(a).”).
                                                4